 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May __, 2007, is
by and between VeruTEK Technologies, Inc., a Nevada corporation (the “Company”),
each purchaser listed on Exhibit A attached hereto (individually, a “Purchaser”
and, collectively, the “Purchasers”), and Nite Capital Master, LTD, in its
capacity collateral agent for the benefit of the Purchasers (the “Collateral
Agent”).
 
WHEREAS:
 
A. Each Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and subject to the conditions stated in this Agreement, (i) a 6% Secured
Convertible Note in the form attached hereto as Exhibit B (a “Note” and,
collectively, the “Notes”), and (ii) a warrant in the form attached hereto as
Exhibit C (a “Warrant” and, collectively, the “Warrants”). The Notes will be
convertible under certain conditions into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”). The Warrant issued to a
Purchaser will entitle the holder thereof to purchase a number of shares of
Common Stock equal to 50% of the number of shares of Common Stock which the Note
purchased by such Purchaser is convertible into.
 
B. The shares of Common Stock into which the Notes are convertible are referred
to herein as the “Conversion Shares” and the shares of Common Stock into which
the Warrants are exercisable are referred to herein as the “Warrant Shares.” The
Notes, the Conversion Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities.”
 
C. The Company has agreed to effect the registration of the Conversion Shares
and the Warrant Shares under the Securities Act (as defined below) pursuant to a
Registration Rights Agreement in the form attached hereto as Exhibit D (the
“Registration Rights Agreement”).
 
D. The sale of the Securities to the Purchasers will be effected in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
Exchange Act (as defined below) and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act.
 
E. The Notes will rank junior to the Permitted Senior Debt (as defined below)
and will be secured by a perfected security interest in all of the assets of the
Company pursuant to the terms of a Security Agreement in the form attached
hereto as Exhibit E (the “Security Agreement”).
 

--------------------------------------------------------------------------------


 
F. Upon execution and delivery of this Agreement, each Purchaser will wire its
purchase price to an escrow account set forth in this Agreement and it is a
condition precedent to the consummation of the purchase and sale of the Notes
and Warrants and the other transactions contemplated by this Agreement and the
other Transaction Documents (as defined below) that, contemporaneously with the
Closing (as defined below), the Company shall have merged with and into
Streamscape Minerals, Inc., which is a publicly traded company (the
“Acquisition”).
 
NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each Purchaser hereby agree as follows:
 
1. PURCHASE AND SALE OF NOTES AND WARRANTS; DEFINITIONS.
 
1.1 Purchase and Sale of Notes and Warrants. Upon the terms and subject to the
satisfaction or waiver of the conditions set forth herein, the Company agrees to
sell, and each Purchaser agrees to purchase, (i) a Note with a principal amount
equal to the amount set forth opposite such Purchaser’s name on Exhibit A hereto
and (ii) a Warrant. The purchase price for the Note and the Warrant being
purchased by a Purchaser (the “Purchase Price”) shall be equal to the principal
amount of such Note. The date on which the closing of the purchase and sale of
the Notes and Warrants occurs (the “Closing”) is hereinafter referred to as the
“Closing Date.” The Closing will be deemed to occur when (A) this Agreement and
the other Transaction Documents (as defined below) have been executed and
delivered by the Company and each Purchaser (which delivery may be effected by
facsimile transmission), (B) each of the conditions to the Closing described in
Sections 6 and 7 hereof has been satisfied or waived as specified therein and
(C) full payment of each Purchaser’s Purchase Price has been made by wire
transfer of immediately available funds in accordance with Section 11.
 
1.2 Certain Definitions. When used herein, the following terms shall have the
respective meanings indicated:
 
“Affiliate” means, as to any Person (the “subject Person”), any other Person (i)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (ii) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (iii) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.
 
“Approved Stock Plan” means any employee benefit plan which has been approved or
will be by the Board of Directors of the Company (including a majority of the
independent members of the Board), pursuant to which the Company’s securities
may be issued to any employee, officer, director or consultant for services
provided to the Company.
 
-2-

--------------------------------------------------------------------------------


 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.
 
“Collateral” has the meaning set forth in the Security Agreement.
 
“Common Stock Equivalent” means, collectively, Options and Convertible
Securities.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
“Convertible Securities” means any (i) stock or securities (other than Options)
of the Company convertible into or exercisable or exchangeable for Common Stock
and/or (ii) any Debt but only if such Debt is issued in connection with the
immediately preceding clause (i). .
 
“Conversion Price” has the meaning set forth in the Notes.
 
“Debt” means, as to any Person at any time: (i) all indebtedness for borrowed
money, (ii) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (vii) all indebtedness
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (viii) all Contingent Obligations in respect of indebtedness or obligations
of others of the kinds referred to in clauses (i) through (vii) above.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis, and
Retrieval system.
 
“Effective Date” has the meaning set forth in the Registration Rights Agreement.
 
-3-

--------------------------------------------------------------------------------


 
“Environmental Law” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
 
“Event of Default” has the meaning set forth in the Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).
 
“Excluded Securities” means Common Stock or Common Stock Equivalents issued or
issuable: (i) in connection with any Approved Stock Plan; (ii) upon exercise of
any Options or conversion of any Convertible Securities which are outstanding on
the day immediately preceding the Closing Date and are disclosed in a schedule
to this Agreement, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Closing Date;
(iii) pursuant to a bona fide firm commitment underwritten public offering with
a nationally-recognized investment banking firm which generates gross proceeds
to the Company in excess of $25,000,000 (other than an “at-the-market offering”
as defined in Rule 415(a)(4) under the Securities Act or an “equity line”
arrangement); and (iv) in connection with any acquisition by the Company,
whether through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital in an
amount not to exceed, in the aggregate, 10% of the outstanding shares of Common
Stock in any calendar year.
 
“Exercise Price” has the meaning set forth in the Warrants.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board, and/or (iii) interpretations of the
Commission and the Staff of the Commission and each of their respective
successors and which are applicable in the circumstances as of the date in
question. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.
 
“Governing Documents” means, as of any date, (i) in the case of a corporation,
its certificate of incorporation and by-laws, (ii) in the case of a partnership,
its certificate of partnership and partnership agreement, (iii) in the case of a
limited liability company, its certificate of organization and limited liability
company operating agreement, and (iv) any similar governing document of any such
entity, in each such case as amended through such date.
 
-4-

--------------------------------------------------------------------------------


 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.
 
“Holder(s)” has the meaning set forth in the Registration Rights Agreement.
 
“Insolvent” means, with respect to the Company, that (i) the Company is unable
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (ii) the Company intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iii) the Company has unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted or is about to be conducted.
 
“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.
 
“Intercreditor Agreement” means any intercreditor arrangement which is entered
into between the Investors and the lenders under the Permitted Senior Debt.
 
“Lead Investor” means Nite Capital Master, LTD.
 
“Lien” means, with respect to any Property, any mortgage or mortgage, pledge,
hypothecation, assignment, deposit arrangement, security interest, tax lien,
financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such Property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).
 
“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, operations, properties, financial condition,
prospects or results of operations of the Company and its Subsidiaries taken as
a whole or (ii) the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents.
 
-5-

--------------------------------------------------------------------------------


 
“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“Obligations” means any and all indebtedness, liabilities and obligations of the
Company to the Purchaser evidenced by and/or arising pursuant to this Agreement
or the Notes or any other Transaction Documents, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, including,
without limitation, the obligations of the Company to repay principal of the
Notes, to pay interest on the Notes (including, without limitation, interest
accruing after any bankruptcy, insolvency, reorganization or other similar
filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in this Agreement or the Notes or any other
Transaction Documents.
 
“Options” means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.
 
“Permitted Liens” means the following:
 
(i) encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real Property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company or any of its Subsidiaries to use such Property in its businesses, and
none of which is violated in any material respect by existing or proposed
structures or land use;
 
(ii) Liens for taxes, assessments or other governmental charges (including
without limitation in connection with workers’ compensation and unemployment
insurance) that are not delinquent or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such Liens, and for which adequate
reserves (as determined in accordance with GAAP) have been established;
 
(iii) Liens of mechanics, materialmen, warehousemen, carriers, landlords or
other similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established and which have been bonded over and omitted from the Title Policy;
 
(iv) purchase money Liens to finance property or assets of the Company or any
Subsidiary of the Company acquired in the ordinary course of business; provided,
however, that (A) the related purchase money Debt shall not exceed the cost of
such property or assets (including the cost of design, development, improvement,
production, acquisition, construction, installation and integration) and shall
not be secured by any property or assets of the Company or any Subsidiary of the
Company other than the property and assets so acquired or constructed (and any
improvements thereto) and (B) the Lien securing such Debt shall be created
within ten (10) days of such acquisition, construction or improvement;
 
-6-

--------------------------------------------------------------------------------


 
(v) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
 
(vi) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Company or
any of its Subsidiaries, including rights of offset and set-off; and
 
(vii) Liens incurred in connection with the Permitted Senior Debt.
 
“Permitted Senior Debt” means the following: (1) the Company, as borrower,
executed a term promissory note with Webster National Bank, N.A. (the “Bank”) on
August 16, 2006 in the amount of $82,500 for a term of sixty months at the rate
of 9.25% per year (the “Term Note”); (2) the Company, as borrower, executed a
revolving credit promissory note with the Bank on May 26, 2006 in the amount of
$350,000, terminating on May 25, 2007 (the “Revolving Note”); and (3) any debt
facility which replaces and satisfies the Term Note or the Revolving Note in its
entirety, including but not limited to outstanding principal, accrued interest,
default penalties and any other payments thereunder.
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).
 
“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.
 
“Required Holders” means the holders of at least two-thirds (2/3) of the
Registrable Securities into which all of the Notes then outstanding are
convertible (without regard to any limitation on such conversion or exercise);
provided, however, that solely with respect to Section 12.5, “Required Holders”
means the holders of at least two-thirds (2/3) of the Registrable Securities
into which all of the Notes and Warrants then outstanding are convertible or
exercisable (without regard to any limitation on such conversion or exercise).
 
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for the benefit of)
any shares of any class of capital stock of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to all of the holders of that class; (ii) any
redemption, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of the Company or any of its Affiliates now or hereafter
outstanding, except the Securities; (iii) except in connection with any
replacement debt facility as contemplated in clause (3) of the “Permitted Senior
Debt” definition, any prepayment of principal of, premium, if any, or interest
on, or any redemption, conversion, exchange, purchase, retirement, sinking fund
or defeasance of, any Debt (whether upon acceleration of such Debt or otherwise)
other than the Securities; and (iv) any loan, advance or payment to any officer,
director or stockholder of the Company or any of its Affiliates, exclusive of
(A) reasonable compensation and reimbursements paid to officers or directors in
the ordinary course of business and (B) the scheduled repayment of principal and
interest with respect to any loans made by any such Affiliate to the Company and
outstanding as of the date hereof and set forth on Schedule 1.2 hereto;
provided, however, that the following shall not be deemed to constitute a
Restricted Payment: (I) the issuance of securities upon exercise or conversion
of the Company’s Options or Convertible Securities under an Approved Stock Plan,
and (II) the issuance of equity securities to, or making payments under license,
joint venture or similar agreements with, persons with whom the Company has a
joint venture, strategic alliance or other commercial relationship in connection
with the operation of the Company’s business, and not in connection with a
transaction the purpose of which is to raise equity capital.
 
-7-

--------------------------------------------------------------------------------


 
“Securities Act” means the Securities Act of 1933, as amended (or any successor
act), and the rules and regulations thereunder (or respective successors
thereto).
 
“Security Documents” means the Security Agreement and any other agreement
certificate, document, instrument or agreement delivered in connection herewith
or the Security Agreement which purports to grant or perfect a Lien in favor of
Purchaser to secure all or any of the obligations hereunder or under any of the
other Transaction Documents, including, without limitation, financing
statements, each of the patent, trademark and copyright security agreements to
be filed with the United States Patent and Trademark Office and/or the United
States Copyright Office, as may be applicable, and all other certificates and
instruments necessary to perfect the security interests granted under the
Security Agreement.
 
“Subordinated Debt” means Debt of the Company which meets each of the following
requirements: (i) such Debt is wholly unsecured or any Liens securing such Debt
constitute Permitted Liens; and (ii) such Debt is contractually subordinated, as
to payment and liquidation, to the payment in full of the Notes and the
Obligations on such terms and pursuant to written agreements in such form and
substance as are reasonably satisfactory to Purchasers holding at least fifty
percent (50%) of the aggregate principal amount of the Notes outstanding on the
date such Debt is incurred.
 
“Subsidiary” means, exclusive of HES, LLC, a company wholly owned by George
Hoag, with respect to any Person, any corporation or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or Persons performing similar functions) of such corporation
or entity (irrespective of whether or not at the time, in the case of a
corporation, stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries.
 
-8-

--------------------------------------------------------------------------------


 
“Termination Date” means the first date on which there are no Notes or
Obligations outstanding.
 
“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Warrants, (iv) the Registration Rights Agreement, (v) the Security Documents,
(vi) the Intercreditor Agreement, if any, and (vii) all other agreements,
documents and other instruments executed and delivered by or on behalf of the
Company or its officers at the Closing.
 
1.3 Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.
 
2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.
 
Each Purchaser represents and warrants to the Company, with respect to itself
only, and agrees with the Company, that:
 
2.1 No Public Sale or Distribution. Such Purchaser is acquiring the Note and the
Warrant being purchased by it in the ordinary course of business for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales that are
registered under the Securities Act or are exempt from the requirement to be
registered thereunder. Such Purchaser does not presently have any agreement,
arrangement or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
provided, however, that in making such representations, such Purchaser does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement or an exemption under the
Securities Act.
 
2.2 Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
2.3 Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
2.4 Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by such Purchaser. Such Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser’s right to rely on the Company’s representations and warranties
contained herein. Such Purchaser understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment. Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
-9-

--------------------------------------------------------------------------------


 
2.5 No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
2.6 Transfer or Resale. Such Purchaser understands that, except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that the Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, (collectively, “Rule 144”); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through which the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act and (iii) neither
the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Purchaser effecting a pledge of
Securities shall be required to provide the Company with an opinion of counsel
or otherwise make delivery of any notice or document to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
this Section 2.6; provided, that in order to make any sale, transfer or
assignment of Securities, such Purchaser and its pledgee must make such
disposition in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.
 
2.7 Legends. Such Purchaser understands that until the certificates or other
instruments representing the Securities have been registered under the
Securities Act, the certificates representing the Securities, except as set
forth below, shall bear any legend required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates):
 
-10-

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISEABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or, if applicable, issue to such holder by electronic delivery at the
applicable balance account at DTC, if, unless otherwise required by state
securities laws, (i) such Securities are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer
other than to an Affiliate or partner, shareholder or member of such holder,
such holder provides the Company, at the sole expense of the Company, with an
opinion of legal counsel reasonably acceptable to the Company to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the Securities Act, or (iii) such holder provides the Company
with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144.
 
If the Company shall fail for any reason or for no reason to issue to the holder
of the Securities within three (3) Business Days after the occurrence of any of
(i) through (iii) above, a certificate without such legend to the holder or, if
applicable, to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Business Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after such three (3)
Business Day period, and at the holder’s request and in the holder’s discretion,
either (i) pay cash to the holder in an amount equal to the holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such unlegended Securities shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the closing sales price of the Common Stock on
the date of exercise.
 
-11-

--------------------------------------------------------------------------------


 
2.8 Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Purchaser and, when executed by all of the parties thereto (including such
Purchaser), shall constitute the legal, valid and binding obligations of such
Purchaser enforceable against such Purchaser in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
2.9 No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the Governing Documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except, in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
2.10 Residency. Such Purchaser is a resident of the jurisdiction specified below
its address on Exhibit A.
 
2.11 Short Sales; Trading Restriction. No Purchaser, directly or indirectly, and
no Person acting on behalf of or pursuant to any understanding with any
Purchaser, has engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving any of the Company’s
securities) since the time that such Purchaser was first contacted by the
Company, or any other Person regarding an investment in the Company. Such
Purchaser covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Purchaser will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed or while the Purchaser is in possession of any material
non-public information. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each Purchaser and the Placement Agent,
and agrees with each Purchaser and the Placement Agent, that upon the
consummation of the Acquisition:
 
-12-

--------------------------------------------------------------------------------


 
3.1 Organization and Qualification. The Company is a corporation or other legal
entity duly organized and validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated or organized, and has the
requisite power and authority (corporate or otherwise) to own its properties and
to carry on its business as now being conducted. The Company is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
The Company has no Subsidiaries except as set forth on Schedule 3.1 hereto.
 
3.2 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents, including, with respect to
the Company, its obligation to issue the Securities in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including without limitation (i), with respect to the
Company, the issuance of the Notes and the Warrants and the reservation for
issuance and issuance of Conversion Shares and Warrant Shares and (ii) the
granting and perfecting of the security interests pursuant to the Security
Documents, have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
3.3 Issuance of Securities. The Notes and the Warrants are duly authorized and,
upon issuance in accordance with the terms of this Agreement, will be validly
issued and free from all taxes, Liens and charges with respect to the issue
thereof. The Conversion Shares and the Warrant Shares are duly authorized and,
upon issuance in accordance with the terms of the Notes and the Warrants,
respectively, will be validly issued, fully paid and non-assessable and free
from all preemptive or similar rights, taxes, Liens and charges with respect to
the issue thereof. The issuance by the Company of the Securities is exempt from
registration under the Securities Act.
 
3.4 No Conflicts. Except with respect to any default under the Term Note or the
Revolving Note which may be triggered by the consummation of the transactions
contemplated hereunder and under the other Transaction Documents, the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by each of the Company of the transactions contemplated hereby and
thereby (including, with respect to the Company, the issuance of the Notes and
Warrants and the reservation for issuance and issuance of the Conversion Shares
or the Warrant Shares) will not (i) result in a violation of the Governing
Documents of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of any securities exchange or securities market) applicable to the Company or by
which any property or asset of the Company is bound or affected.
 
-13-

--------------------------------------------------------------------------------


 
3.5 Consents. The filing by the Company of a Form D in accordance with
Regulation D, and any filings to be made with state securities regulatory
authorities, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. The Company and its Subsidiaries is unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.
 
3.6 Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser is (i) an
officer or director of the Company, (ii) an Affiliate of the Company or any of
its Subsidiaries or (iii) to the knowledge of the Company, a “beneficial owner”
of more than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of
the Exchange Act). The Company further acknowledges that no Purchaser is acting
as a financial advisor or fiduciary of the Company or any of its Subsidiaries
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and has not received or relied on
any advice given by a Purchaser or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further represents to each Purchaser that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.
 
3.7 No General Solicitation; Fees. Neither the Company, nor its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for Persons engaged by any Purchaser
or its investment advisor, if any) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Purchaser
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.
 
3.8 No Integrated Offering. None of the Company, any of its Affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act or cause the offer and sale of the Securities pursuant to this
Agreement and the Transaction Documents to be integrated with prior offerings by
the Company for purposes of the Securities Act in a manner that would make
unavailable the exemption from registration afforded by Section 4(2) of the
Securities Act or Rule 506 of Regulation D promulgated under the Securities Act,
or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Affiliates or any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the Securities Act or
cause the offering of the Securities to be so integrated with other offerings.
 
-14-

--------------------------------------------------------------------------------


 
3.9 Dilutive Effect. The Company understands and acknowledges that the issuance
of Conversion Shares upon conversion of the Notes and the issuance of Warrant
Shares upon exercise of the Warrants may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions. The Company understands and acknowledges that its obligation to
issue Conversion Shares and Warrants Shares is absolute and unconditional
regardless of the dilutive effect that any such issuance may have on the
ownership interests of other stockholders of the Company. The Company
acknowledges and agrees that such Purchaser may enter into short sales in the
Company’s securities to the extent permitted by this Agreement and applicable
law, and that such transactions may result in selling pressure on the
outstanding shares of Common Stock.
 
3.10 Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under its Governing Documents or the laws of State of
Nevada which is or could become applicable to any Purchaser as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Purchaser’s ownership of the
Securities. The Company has not adopted a shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company. The transactions and obligations of the
Company contemplated by the Transaction Documents, including without limitation,
the issuance and sale of the Securities, will not trigger any preemptive or
anti-dilution rights (including without limitation pursuant to any “reset” or
similar provisions) or rights of first refusal or first offer, or any other
rights that would allow or permit the holders of the Company’s securities or
other Persons to purchase shares of Common Stock or other securities of the
Company.
 
3.11 Commission Documents; Financial Statements. The Company is subject to the
reporting requirements of the Exchange Act, as of the Closing Date, and has
filed with the Commission all reports, schedules, registration statements and
definitive proxy statements (if any) that the Company was required to file with
the Commission (collectively, the “SEC Documents”). The Company is not aware of
any event occurring or expected to occur on or prior to the Closing Date (other
than the transactions effected hereby and related hereto) that would require the
filing of, or with respect to which the Company intends to file, a Form 8-K
after the Closing. Each SEC Document, as of the date of the filing thereof with
the Commission, complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), such SEC Document (including all exhibits and schedules thereto
and documents incorporated by reference therein) did not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All documents required
to be filed as exhibits to the SEC Documents have been filed as required. Except
as set forth in SEC Documents filed and available to the public on EDGAR at
least five (5) Business Days prior to the date of this Agreement (the
“Disclosure Documents”), the Company has no liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
which, under GAAP, are not required to be reflected in the financial statements
included in the Disclosure Documents and which, individually or in the
aggregate, are not material to the consolidated business or financial condition
of the Company and its Subsidiaries taken as a whole. As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto. Such financial statements have been prepared in accordance with
GAAP consistently applied at the times and during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
adjustments). No other information provided by or on behalf of the Company to
the Purchasers which is not included in the SEC Documents, including, without
limitation, the information referred to in Section 2.4 of this Agreement and the
disclosure schedules attached hereto, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
-15-

--------------------------------------------------------------------------------


 
3.12 Absence of Certain Changes. Since December 31, 2006, there has been no
material adverse change or development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company. Since December 31, 2006, the Company has not (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) effected capital
expenditures, individually or in the aggregate, in excess of $100,000. The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company is not, as of the date hereof, and will not be, after giving effect to
the transactions contemplated by this Agreement or the Transaction Documents,
Insolvent.
 
3.13 No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company as of the date hereof under applicable securities laws
and which has not been publicly announced.
 
3.14 Conduct of Business; Regulatory Permits. The Company is not in violation of
any term of or in default under its Governing Documents. To the best knowledge
of the Company, the Company is not in violation of any judgment, decree or order
or any statute, ordinance, rule or regulation applicable to the Company, and the
Company will not conduct its business in violation of any of the foregoing,
except in each case for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
-16-

--------------------------------------------------------------------------------


 
3.15 Foreign Corrupt Practices. The Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
3.16 Sarbanes-Oxley Act. The Company is in compliance with any and all
requirements of the Sarbanes-Oxley Act of 2002 that are effective and applicable
to the Company as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.
 
3.17 Transactions With Affiliates. Except for employment agreements with senior
management of the Company, and except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof, none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
3.18 Equity Capitalization; Registration Rights. As of the date hereof, the
authorized capital stock of the Company consists of 150,000,000 shares of Common
Stock and 150,000,000 shares of Preferred Stock, of which as of the date hereof,
19,096,334 are  issued and outstanding; 1,560,751 shares are reserved (or to be
reserved) for issuance pursuant to the Company’s employee incentive plan and
other options and warrants outstanding and other securities exercisable or
exchangeable for, or convertible into, shares of Common Stock. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and non-assessable. Except as set forth on Schedule 3.18: (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any Liens suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no agreements or arrangements (except the Registration Rights Agreement)
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (including “piggy-back”
registration rights); (iv) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (v) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vi) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (vii) the Company and its Subsidiaries have
no liabilities or obligations required to be disclosed in the Disclosure
Documents (as defined herein) but not so disclosed in the SEC Documents. The
Company has furnished or made available to each Purchaser upon such Purchaser’s
request, true, correct and complete copies of the Company’s Governing Documents,
as amended and as in effect on the date hereof, and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto. Schedule 3.18
sets forth the shares of Common Stock owned beneficially or of record and Common
Stock Equivalents held by each director and executive officer of the Company.
 
-17-

--------------------------------------------------------------------------------


 
3.19 Debt and Other Contracts. Except with respect to any default under the Term
Note or the Revolving Note which may be triggered by the consummation of the
transactions contemplated hereunder and under the other Transaction
Documents, this Company (i) is not a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (ii) is not in violation of any term of or in default under any
contract, agreement or instrument relating to any Debt, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iii) is not a party to any contract, agreement or
instrument relating to any Debt, the performance of which, in the judgment of
the Company’s officers, has or is expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.19, there is no outstanding Debt of the
Company or by which the Company is or may become bound.
 
3.20 Absence of Litigation. Except as set forth in Schedule 3.20, there is no
action, suit, proceeding, inquiry or investigation before or by any securities
exchange or securities market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors, whether of a civil or criminal nature or
otherwise. The matters set forth on Schedule 3.20, if determined adversely to
the Company, would not have a Material Adverse Effect.
 
-18-

--------------------------------------------------------------------------------


 
3.21 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
 
3.22 Employee Relations. The Company is not a party to any collective bargaining
agreement or employs any member of a union. The Company believes that its
relations with its employees are in good standing. No executive officer of the
Company (as defined in Rule 501(f) of the Securities Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer’s employment with the Company. No executive officer of the Company
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company is in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
3.23 Title. The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it
which is material to the business of the Company, in each case free and clear of
all Liens and defects except for Permitted Liens. Any real property and
facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company.
 
3.24 Intellectual Property Rights. The Company owns or possesses adequate rights
or licenses to use all trademarks, trade names, service marks, service mark
registrations and applications, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights, including without limitation the
intellectual property acquired pursuant to the Acquisition (collectively,
“Intellectual Property Rights”) necessary to conduct their respective businesses
as now conducted. Each such Intellectual Property Right is set forth on Schedule
3.24. None of the Intellectual Property Rights have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company, being threatened, against the
Company regarding its Intellectual Property Rights. The Company is not aware of
any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.
 
-19-

--------------------------------------------------------------------------------


 
3.25 Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (iii) are in compliance with all terms
and conditions of any such permit, license or approval, (iv) do not own or
operate any real property contaminated with any substance that is in violation
of Environmental Laws, and (v) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws where, in each of the foregoing
clauses (i), (ii), (iii), (iv) and (v) the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. There is no civil, criminal or administrative action, suit,
investigation, inquiry or proceeding pending or, to the knowledge of the
Company, threatened by or before any court or governmental authority against the
Company relating to or arising from the Company’s non-compliance with any
Environmental Laws, nor has the Company received written notice of any alleged
violations of Environmental Laws.
 
3.26 Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
3.27 Ranking of Notes. Except for Permitted Senior Debt, no Debt of the Company
is senior to or ranks pari passu with the Notes in right of payment, whether
with respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.
 
3.28 Acquisition. Contemporaneously with the Closing, the Company shall have
consummated the Acquisition.
 
3.29 Tax Status. The Company (i) has made or filed all foreign, federal and
state income and all other tax returns, reports and declarations (or extensions
thereof) required by any jurisdiction to which it is subject, (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
3.30 Internal Accounting and Disclosure Controls. The Company maintains its
internal accounting controls in a manner sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with its system of
accounting and reporting and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed in to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Except as disclosed in the audited financial
statements of the Company, during the twelve (12) months prior to the date
hereof neither the Company nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company.
 
-20-

--------------------------------------------------------------------------------


 
3.31 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
3.32 Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than any placement agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than any placement agent, paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
 
3.33 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
3.34 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their respective
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information. The Company understands
and confirms that each of the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Purchasers regarding the Company, its business and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or its respective business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company’s reports
filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act). The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
 
-21-

--------------------------------------------------------------------------------


 
3.35 Reporting Company; Listing. The Company is not in violation of any of the
rules, regulations or requirements relating to trading of the Common Stock on
any securities exchange or securities market and has no knowledge of any facts
or circumstances that would reasonably be expected to result in a suspension or
restriction of the Common Stock from trading on any securities exchange or
securities market in the foreseeable future.
 
3.36 Form SB-2. The Company is eligible to register the Conversion Shares and
Warrant Shares for resale in a secondary offering by each Purchaser on a
registration statement on Form SB-2 under the Securities Act. To the Company’s
knowledge, there exist no facts or circumstances (including without limitation
any required approvals or waivers of any circumstances that may delay or prevent
the obtaining of accountant’s consents) that could reasonably be expected to
prohibit or delay the preparation and filing of a registration statement on Form
SB-2 that will be available for the resale of all Conversion Shares and Warrant
Shares by each Purchaser.
 
3.37 Investment Company Status. The Company is not, and immediately after
receipt of payment for the Notes and the Warrants issued under this Agreement
will not be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
 
3.38 Customers and Suppliers. The Company maintains relationships with their
material customers and suppliers on commercially reasonable terms. To the
Company’s knowledge, no customer or supplier of the Company has any plan or
intention to terminate any agreement or arrangement with the Company, which
termination would reasonably be expected to have a Material Adverse Effect.
 
3.39 No Other Agreements. The Company has not, directly or indirectly, entered
into any agreement with or granted any right to any Purchaser relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents, except as expressly set forth in the Transaction Documents.
 
4. COVENANTS AND ACKNOWLEDGEMENTS OF THE PARTIES.
 
4.1 Best Efforts. Each party shall use its best efforts to timely satisfy each
of the terms and conditions of this Agreement.
 
4.2 Form D and Blue Sky; Other Filings and Consents. The Company agrees to file
a Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Purchaser promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or before the
Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date. The
Company undertakes as promptly as reasonably practicable after the date hereof
to (i) make such filings and apply for such registrations, or (ii) use its
reasonable best efforts to obtain, as applicable, all such consents,
authorizations and orders, in each such case, which are required to be made or
obtained by the Company pursuant to applicable law, rule or regulation in order
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents.
 
-22-

--------------------------------------------------------------------------------


 
4.3 Reporting Status. Until the date on which the Holders have sold all
Registrable Securities to the public pursuant to an effective registration
statement or Rule 144 (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the Commission pursuant to the Exchange
Act, and the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.
 
4.4 Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, and not for (i) the repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries or (ii)
redemption or repurchase of any of its or its Subsidiaries’ equity securities.
 
4.5 Financial Information. The Company agrees to send the following to each
Holder during the Reporting Period (i) unless the following are filed with the
Commission and are available to the public through EDGAR, within one (1)
Business Day after the filing thereof with the Commission, a copy of its Annual
Reports on Form 10-KSB or 10-K, its Quarterly Reports on Form 10-QSB or 10-Q,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the Securities Act, (ii) on the same
day as the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.
 
4.6 Listing. In accordance with the Registration Rights Agreement, the Company
shall promptly secure the listing of all of the Registrable Securities upon each
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents. Upon securing a listing in
accordance with this Section 4.6, the Company shall maintain the Common Stock’s
authorization for listing on the applicable securities exchange or securities
market and neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the applicable securities exchange or securities market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4.6.
 
-23-

--------------------------------------------------------------------------------


 
4.7 Fees. Subject to Section 8 below, at the Closing, the Company shall
reimburse the Lead Investor for its legal and due diligence expenses incurred in
connection with the transactions contemplated by the Transaction Documents in an
amount not to exceed $40,000, which amount (to the extent not already paid by
the Company) shall be withheld from the Purchase Price payable by the Lead
Investor at the Closing. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.
 
4.8 Pledge by Purchaser. The Company acknowledges and agrees that the Securities
may be pledged by a Holder in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Holder effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2.6 of this Agreement; provided
that a Holder and its pledgee shall be required to comply with the provisions of
Section 2.6 of this Agreement in order to effect a sale, transfer or assignment
of Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Holder.
 
4.9 Disclosure of Transactions and Other Material Information. On or before 9:00
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release announcing the transactions
contemplated by the Transaction Documents and on or before 5:00 p.m., New York
City time on the fourth day following the date of this Agreement the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act, and attaching the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) the form of the
Note, the form of the Warrant and the Registration Rights Agreement) as exhibits
to such filing (including all attachments, the “8-K Filing”). The Company
acknowledges, agrees and represents that from and after the date of the press
release and 8-K Filing, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the press release and 8-K Filing. The Company shall not, and shall
cause each of its Subsidiaries and each of their respective officers, directors,
employees and agents, not to, provide any Purchaser with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date of the press release and 8-K Filing without the express written consent of
such Purchaser. From and after the deadlines specified above, if a Purchaser
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries, it shall provide the Company
with written notice thereof. The Company shall, within five (5) Business Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
and provided that the Company shall have failed (following proper written
request therefor) to make an appropriate public disclosure consistent with the
requirements of Regulation FD under the Exchange Act, any Subsidiary, or its
each of respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, a Purchaser shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Purchaser shall
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, shareholders or agents for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the press release and 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).
 
-24-

--------------------------------------------------------------------------------


 
4.10 Corporate Existence. Until the date on which there are no Notes or Warrants
outstanding, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose common stock is listed for trading on the New York Stock Exchange, the
American Stock Exchange, the Nasdaq Global Select Market or the Nasdaq Global
Market.
 
4.11 Reservation of Common Stock. The Company shall, on or before the Closing
Date, authorize and reserve for issuance, free from any preemptive rights, a
number of shares of Common Stock (the “Reserved Amount”) equal to no less than
one hundred and fifty percent (150%) of the maximum number of shares of Common
Stock issuable upon (i) conversion of the outstanding Notes in full at the
Conversion Price then in effect and (ii) exercise of the outstanding Warrants in
full at the Exercise Price then in effect, in each such case without regard to
any limitation or restriction on such conversion or exercise that may be set
forth in the Notes or the Warrants. In the event that, as a result of an
adjustment to the Conversion Price of the Notes or the Exercise Price for the
Warrants (pursuant to anti-dilution adjustments or otherwise), the Reserved
Amount is less than 125% of the number of shares of Common Stock then issuable
upon conversion of all of the Notes and exercise of all of the Warrants then
outstanding (without regard to any limitation or restriction on such conversion
or exercise that may be set forth in the Notes or the Warrants), the Company
shall take action (including without limitation seeking stockholder approval for
the authorization or reservation of additional shares of Common Stock) as soon
as practicable (but in no event later than the tenth (10th) business day or, in
the event that stockholder approval is required, the sixtieth (60th) day
following such date) to increase the Reserved Amount to no less than 150% of the
number of shares of Common Stock into which such outstanding Notes are then
convertible and such outstanding Warrants are exercisable. The Company shall not
reduce the number of shares reserved for issuance hereunder without obtaining
the written consent of the holders of two-thirds (2/3) of the Registrable
Securities. The initial Reserved Amount shall be allocated pro rata among the
Purchasers based on the principal amount of the Notes issued to each Purchaser
at the Closing. Each increase in the Reserved Amount shall be allocated pro rata
among the Holders based on the amount of Registrable Securities into which all
of the Notes and Warrants held by such Holder at the time of such increase are
convertible or exercisable (without regard to any limitation on such conversion
or exercise). In the event that a Holder shall sell or otherwise transfer any of
such Holder’s Notes, each transferee shall be allocated a pro rata portion of
such transferor’s Reserved Amount. Any portion of the Reserved Amount which
remains allocated to any person or entity which does not hold any Notes shall be
reallocated to the remaining Holders pro rata based on the amount of Registrable
Securities into which all of the outstanding Notes and Warrants at the time of
such increase are convertible or exercisable (without regard to any limitation
on such conversion or exercise).
 
-25-

--------------------------------------------------------------------------------


 
4.12 Opinion of Counsel. The Company shall cause its outside counsel to deliver
to each Purchaser a written opinion, dated as of and delivered on the Closing
Date, in substantially the form of Exhibit G attached hereto.
 
4.13 Limitation on Debt, Liens. During the period beginning on the date of this
Agreement and ending on the Termination Date, the Company shall refrain from (i)
incurring any Debt (including without limitation by issuing any Debt
securities), other than Subordinated Debt, or increasing the amount of any
existing line of credit or other Debt facility beyond the maximum amount
outstanding thereon on the date hereof or (ii) granting, establishing or
maintaining any Lien on any of its assets, including without limitation any
pledge of securities owned or held by it (including without limitation any
securities issued by any such Subsidiary), other than Permitted Liens.
Notwithstanding the foregoing, the Company may incur Debt for purposes of
effecting one or more acquisitions (by means of purchase of all or substantially
all of the assets of another entity), provided that the aggregate amount of such
new Debt shall not exceed $1,000,000 and, notwithstanding the foregoing, the
Company may incur debt upon approval of the Required Holders.
 
4.14 Restricted Payments. During the period beginning on the date of this
Agreement and ending on the Termination Date, the Company will not make any
Restricted Payments, except that:
 
(a) the Company may make regularly schedule payments of principal and interest
accrued on the Permitted Senior Debt if and to the extent (but only if and to
the extent) permitted by the express terms of the documents governing the
Permitted Senior Debt; and
 
(b) the Company may make regularly scheduled payments of principal and interest
accrued on any Subordinated Debt if and to the extent (but only if and to the
extent) permitted by the express terms of the documents governing such Debt;
 
provided, however, that no Restricted Payment may be made pursuant to clause
(a), (b) or (c) above if an Event of Default (or an event or circumstance that,
with the giving of notice or lapse of time or both, would constitute an Event of
Default) exists at the time or would exist as a result of such Restricted
Payment.
 
-26-

--------------------------------------------------------------------------------


 
4.15 Disposition of Property. During the period beginning on the date of this
Agreement and ending on the Termination Date, the Company will not, nor will it
permit any Subsidiary of the Company to, sell, lease, assign, transfer or
otherwise dispose of any of its Property, except (i) dispositions of inventory
by the Company and its Subsidiaries in the ordinary course of business and (ii)
expenditures of money (including, without limitation, money held in deposit
accounts) made in the ordinary course of business or for the purpose of making
Restricted Payments expressly permitted in accordance with this Agreement.
 
4.16 Certain Transactions. During the period beginning on the date of this
Agreement and ending on the Termination Date, and except as may be expressly
permitted or required by the Transaction Documents, the Company will not create
or otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Company to (i) pay
dividends or make any other distribution to the Company in respect of capital
stock or with respect to any other interest or participation in, or measured by,
its profits, (ii) pay any Debt owed by the Company, (iii) make any loan or
advance or capital contribution to the Company, (iv) sell, lease or transfer any
of its Property except in the ordinary course of business, or (v) grant a Lien
on any of its Properties other then any Lien incurred in connection with any
replacement debt facility contemplated in clause (3) of the definition
“Permitted Senior Debt.”
 
4.17 Modification of Certain Agreements. During the period beginning on the date
of this Agreement and ending on the Termination Date, the Company will not
consent to or implement any termination, amendment, modification, supplement or
waiver of (i) the Governing Documents of the Company or (ii) any Material
Contract to which it is a party; provided, however, that any of such documents
may be amended or modified if and to the extent that such change or modification
is necessary in order to carry out the intent of any Transaction Document.
 
4.18 Issuance Limitation. During the period beginning on the date of this
Agreement and ending on the Termination Date, the Company shall not issue, sell
or exchange, or agree or obligate itself to issue, sell or exchange or reserve,
agree to or set aside for issuance, sale or exchange, (i) any Common Stock
Equivalents, (ii) any other equity security of the Company, including without
limitation shares of preferred stock, or (iii) any other security of the Company
which by its terms is convertible into or exchangeable or exercisable for
preferred stock or other equity security, which rank senior to the preferences,
rights and/or privileges of the Notes; provided, however, that the foregoing
restrictions shall not apply if the holders of at least three-fourths (3/4) of
the outstanding Notes at such time consent in writing to such issue, sale,
exchange, agreement or obligation, as the case may be.
 
4.19 Right of First Offer. Subject to the terms and conditions of this Section
4.19 and applicable securities laws, if the Company proposes to offer or sell
any New Securities, the Company shall first offer such New Securities to each
Purchaser (or any assignee thereof). A Purchaser shall be entitled to apportion
the right of first offer hereby granted to it among itself and its Affiliates in
such proportions as it deems appropriate.
 
-27-

--------------------------------------------------------------------------------


 
(a) The Company shall give notice (the “Offer Notice”) to each Purchaser,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.
 
(b) By notification to the Company within ten (10) days after the Offer Notice
is given, each Purchaser may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to that portion of such
New Securities which equals the proportion that the Common Stock issued and
held, or issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Notes by such Purchaser bears to the total Common Stock of
the Company then outstanding (assuming full conversion and/or exercise, as
applicable, of all the Notes. At the expiration of such ten (10) day period, the
Company shall promptly notify each Purchaser that elects to purchase or acquire
all the shares available to it (each, a “Fully Exercising Purchaser”) of any
other Purchaser’s failure to do likewise. During the ten (10) day period
commencing after the Company has given such notice, each Fully Exercising
Purchaser may, by giving notice to the Company, elect to purchase or acquire, in
addition to the number of shares specified above, up to that portion of the New
Securities for which Purchasers were entitled to subscribe but that were not
subscribed for by the Purchasers which is equal to the proportion that the
Common Stock issued and held, or issuable upon conversion and/or exercise, as
applicable, of the Notes then held, by such Fully Exercising Purchaser bears to
the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of the Notes then held, by all Fully
Exercising Purchasers who wish to purchase such unsubscribed shares. The closing
of any sale pursuant to this Section 4.19(b) shall occur within the later of one
hundred twenty (120) days of the date that the Offer Notice is given and the
date of initial sale of New Securities pursuant to Section 4.19(c).
 
(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4.19(b), the Company may, during
the ninety (90) day period following the expiration of the periods provided in
Section 4.19(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Purchasers in accordance with this Section 4.19.
 
(d) The right of first offer in this Section 4.19 shall not be applicable to (i)
Excluded Securities; and (ii) shares of Common Stock issued in an initial public
offering.
 
4.20 Permitted Senior Debt. If the consummation of the transactions contemplated
hereunder and by the other Transaction Documents trigger an event of default
under the Term Note or the Revolving Note, the Company shall have sixty (60)
days from the date of such default to refinance such Debt with a debt facility
which will be sufficient to replace and satisfy such Debt in its entirety,
including but not limited to outstanding principal, accrued interest, default
penalties and any other payments thereunder.
 
-28-

--------------------------------------------------------------------------------


 
5. TRANSFER AGENT INSTRUCTIONS.
 
On or prior to the Closing Date, the Company shall execute and deliver
irrevocable written instructions to the transfer agent for its Common Stock (the
“Transfer Agent”), and provide each Purchaser with a copy thereof, directing the
Transfer Agent (i) to issue certificates representing Conversion Shares upon
conversion of the Notes and receipt of a valid Conversion Notice (as defined in
the Notes) from a Purchaser, in the amount specified in such Conversion Notice,
in the name of such Purchaser or its nominee, (ii) to issue certificates
representing Warrant Shares upon exercise of the Warrants and receipt of a valid
Exercise Notice (as defined in the Warrants) from a Purchaser, in the amount
specified in such Exercise Notice, in the name of such Purchaser or its nominee
and (iii) to deliver such certificates to such Purchaser no later than the close
of business on the third (3rd) Business Day following the related Conversion
Date (as defined in the Notes) or Exercise Date (as defined in the Warrant), as
the case may be. Such certificates may bear legends pursuant to applicable
provisions of this Agreement or applicable law. The Company shall instruct the
transfer agent that, in lieu of delivering physical certificates representing
shares of Common Stock to an Purchaser upon conversion of the Notes, or exercise
of the Warrants, and as long as the Transfer Agent is a participant in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, and
such Purchaser has not informed the Company that it wishes to receive physical
certificates therefor, and no restrictive legend is required to appear on any
physical certificate if issued, the transfer agent may effect delivery of
Conversion Shares or Warrant Shares, as the case may be, by crediting the
account of such Purchaser or its nominee at DTC for the number of shares for
which delivery is required hereunder within the time frame specified above for
delivery of certificates. The Company represents to and agrees with each
Purchaser that it will not give any instruction to the Transfer Agent that will
conflict with the foregoing instruction or otherwise restrict such Purchaser’s
right to convert the Notes or to receive Conversion Shares in accordance with
the terms of the Notes or to exercise the Warrant or to receive Warrant Shares
upon exercise of the Warrants. In the event that the Company’s relationship with
the Transfer Agent should be terminated for any reason, the Company shall use
its best efforts to cause the Transfer Agent to continue acting as transfer
agent pursuant to the terms hereof until such time that a successor transfer
agent is appointed by the Company and receives the instructions described above.
 
The legend set forth in Section 2.7 shall be removed and the Company shall issue
a certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped, if (i) such Securities are
registered for resale under the Securities Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of such Securities may be made without
registration under the applicable requirements of the Securities Act, or (iii)
such holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144. Following the
Effective Date or at such earlier time as a legend is no longer required, the
Company will no later than three (3) Business Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. Following the Effective Date and upon the
delivery to any Purchaser of any certificate representing Securities that is
free from all restrictive and other legends, such Purchaser agrees that any sale
of such Securities shall be made pursuant to the Registration Statement and in
accordance with the plan of distribution described therein or pursuant to an
available exemption from the registration requirements of the Securities Act.
Without the consent of a majority of the Holders or specific instruction from
the SEC or other applicable regulatory body, the Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 2.6. The
Company will not effect or publicly announce its intention to effect any
exchange, recapitalization or other transaction that effectively requires or
rewards physical delivery of certificates evidencing the Common Stock.
 
-29-

--------------------------------------------------------------------------------


 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell a Note and Warrant to
each Purchaser at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Purchaser with prior
written notice thereof:
 
(a) Such Purchaser shall have executed and delivered to the Company (i) this
Agreement, (ii) the Registration Rights Agreement, and (iii) each other
Transaction Document to which it is a party.
 
(b) Such Purchaser shall have tendered to the Company the Purchase Price (less
the amounts withheld pursuant to Section 4.7) for the Note and Warrant being
purchased by such Purchaser at the Closing by wire transfer of immediately
available funds pursuant to Section 11.
 
(c) The representations and warranties of such Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and such Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.
 
The obligation of each Purchaser hereunder to purchase a Note and Warrant at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(a) The Company shall have executed and delivered to such Purchaser (i) this
Agreement, (ii) a Note, (iii) a Warrant, (iv) the Registration Rights Agreement,
(v) the Security Agreement and any other Security Documents required for Closing
to which it is a party, and (vi) each other Transaction Document to which it is
a party.
 
-30-

--------------------------------------------------------------------------------


 
(b) The Company shall have delivered to such Purchaser a copy of the Irrevocable
Transfer Agent Instructions, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.
 
(c) The Company shall have delivered to such Purchaser a certificate evidencing
the incorporation or organization and good standing of the Company and each of
its operating Subsidiaries in such entity’s state of incorporation or
organization issued by the Secretary of State of such state as of a date within
ten (10) days of the Closing Date.
 
(d) The Company shall have delivered to such Purchaser a certificate, signed by
the Secretary or an Assistant Secretary of the Company, attaching (i) the
Governing Documents of the Company, and (ii) resolutions passed by its Board of
Directors, or a duly authorized committee thereof, to authorize the transactions
contemplated hereby and by the other Transaction Documents, and certifying that
such documents are true and complete copies of the originals and that such
resolutions have not been amended or superseded, it being understood that such
Purchaser may rely on such certificate as a representation and warranty of the
Company made herein.
 
(e) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Purchaser shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Purchaser.
 
(f) The Company shall have delivered an opinion of counsel as required by
Section 4.12.
 
(g) The Company shall have delivered to such Purchaser a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days of the Closing Date.
 
(h) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes, Warrants,
Conversion Shares and Warrant Shares.
 
(i) Concurrently with the Closing, the Acquisition shall be consummated.
 
(j) The Company shall have delivered to such Purchaser such other documents
relating to the transactions contemplated by this Agreement as such Purchaser or
its counsel may reasonably request.
 
-31-

--------------------------------------------------------------------------------


 
8. TERMINATION.
 
In the event that the Closing shall not have occurred with respect to a
Purchaser on or before May 9, 2007 due to the Company’s or such Purchaser’s
failure to satisfy the conditions set forth in Sections 6 and 7 above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, this if this
Agreement is terminated pursuant to this Section 8, the Company shall remain
obligated to reimburse the non-breaching Purchasers for the expenses described
in Section 4.7 above.
 
9. APPOINTMENT, DUTIES AND RIGHTS OF THE COLLATERAL AGENT
 
9.1 Appointment and Duties of Collateral Agent.
 
(a) The Purchasers hereby designate and appoint Nite Capital Master, LTD to act
as the Collateral Agent and hereby authorize Nite Capital Master, LTD, as the
Collateral Agent, to take such actions on their behalf under the provisions of
this Agreement, the Security Documents and the Intercreditor Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Collateral Agent by the terms hereof and thereof. The Collateral Agent shall
hold and safeguard the Collateral during the term of this Agreement in trust for
the Purchasers, and shall hold the Collateral in accordance with the terms of
the Security Documents and as security for the obligations of the Company under
the Transaction Documents.
 
(b) Notwithstanding any provision to the contrary elsewhere in this Agreement or
the Security Documents, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement and the
Security Documents, or any fiduciary relationship with any Purchaser, no implied
covenants, functions or responsibilities shall be read into this Agreement or
the Security Documents or otherwise exist against the Collateral Agent and no
permissive or discretionary power or authority available to the Collateral Agent
shall be construed to be a duty imposed on the Collateral Agent (unless the
Collateral Agent shall have received written instructions from the Required
Holders relating to any such discretionary power or authority). The Collateral
Agent shall not be liable for any action taken or omitted to be taken by it
hereunder or under the Security Documents, or in connection herewith or
therewith, or in connection with the Collateral, unless caused by its gross
negligence or willful misconduct.
 
(c) The Collateral Agent shall not be responsible for recording or filing or
re-recording or re-filing any financing or continuation statement or recording
or re-recording any document or instrument in any public office at any time or
times or otherwise perfecting or maintaining the perfection of any Lien on or
security interest in any of the Collateral unless so directed by the Required
Holders with respect to any such recording or filing.
 
-32-

--------------------------------------------------------------------------------


 
9.2 Reliance on the Collateral Agent. The Purchasers and the Company expressly
acknowledge that neither the Collateral Agent nor any of its respective
officers, directors or employees has made any representations or warranties to
it and that no act by the Collateral Agent hereinafter taken, including, without
limitation, any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by the Collateral Agent to any
Purchaser. Except for notices, reports and other documents expressly required to
be furnished to the Purchasers by the Collateral Agent hereunder and under the
Security Documents, the Collateral Agent shall have no duty or responsibility to
provide any Purchaser with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Company which may come into the possession of the
Collateral Agent or any of its officers, directors or employees.
 
9.3 Successor Collateral Agent.
 
(a) The Collateral Agent may resign as Collateral Agent upon twenty (20) days'
notice to the Company and the Purchasers, and the Required Holders may remove
the Collateral Agent at any time with or without cause by providing notice to
such effect to the Collateral Agent, with any such resignation or removal to
become effective only upon the appointment of a successor Collateral Agent under
this Section 9.3. Under no circumstances shall the Company be entitled to remove
the Collateral Agent without the consent of each of the Required Holders.
 
(b) If the Collateral Agent shall resign or shall have been removed as
Collateral Agent, then the Required Holders shall appoint a successor collateral
agent for the Purchasers, which successor collateral agent shall be reasonably
acceptable to the Company and the Required Holders. If no successor Collateral
Agent shall have been so appointed within thirty days after the retiring or
removed Collateral Agent's giving, or receipt, of such notice of resignation or
removal, as the case may be, the retiring or removed Collateral Agent may, on
behalf of the Purchasers, with the reasonable consent of the Company, appoint a
successor Collateral Agent.
 
(c) Any successor collateral agent appointed in accordance with the terms hereof
shall succeed to the rights, powers and duties of the "Collateral Agent" and the
term "Collateral Agent" shall mean such successor collateral agent effective
upon its appointment, and the former Collateral Agent's rights, powers and
duties as Collateral Agent shall be terminated, without any other or further act
or deed on the part of such former Collateral Agent (except that the resigning
or removed Collateral Agent shall deliver all Collateral then in its possession
to the successor Collateral Agent) or any of the Purchasers. After any retiring
Collateral Agent's resignation or removal hereunder as Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent.
 
9.4 Collateral Agent May Act Through Agents. The Collateral Agent may execute
any of its duties under any of the Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties and shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care and the advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Collateral Agent hereunder or thereunder in good faith and in
reliance thereon.
 
-33-

--------------------------------------------------------------------------------


 
9.5 Limitation of Liability.
 
(a) Neither the Collateral Agent nor any of its officers, directors or employees
shall be (i) liable to any Person or Persons for any action lawfully taken or
omitted to be taken by it under or in connection with any of the Transaction
Documents (except for its gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Purchasers for any recitals, statements,
representations or warranties made by the Company or any representative thereof
contained in this Agreement or any of the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this Agreement
or any of the other Transaction Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any of the other Transaction Documents (other than with respect to the
Collateral Agent, the due authorization, execution and delivery of this
Agreement and each other Transaction Document to which it is a party) or for any
failure of the Company to perform its obligations hereunder or thereunder. The
Collateral Agent shall not be under any obligation to any Purchaser to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the other Transaction
Documents, or to inspect the properties, books or records of the Company.
 
(b) Anything in this Agreement or in any other Transaction Document
notwithstanding, in no event shall the Collateral Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Agent has been advised of
such loss or damage and regardless of the form of action taken resulting in such
loss or damage.
 
9.6 Reliance by the Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and in conformance with
the applicable requirements (if any) of the relevant Transaction Documents and
to have been signed, sent or made by the representative of the proper Person or
Persons concerned and upon advice and statements of legal counsel (including,
without limitation, counsel to the the Company), independent accountants and
other experts selected by the Collateral Agent. In connection with any request
of the Required Holders, the Collateral Agent shall be fully protected in
relying on a certificate of any Person, signed or purported to be signed by an
authorized representative of such Person. The Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
of the other Transaction Documents (a) if such action would, in the reasonable
opinion of the Collateral Agent, be contrary to law or the terms of this
Agreement or any of the other Transaction Document, (b) if such action is not
specifically provided for in this Agreement or any of the other Transaction
Documents, it shall not have received any such advice or concurrence of the
Required Holders as it deems appropriate, or (c) if, in connection with the
taking of any such action that would constitute an exercise of remedies under
this Agreement or any of the other Transaction Documents, it shall not first be
indemnified to its reasonable satisfaction by the Company or the Purchasers
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any of the other Transaction Documents in accordance with a request
of the Required Holders, and such request and any action taken or failure to act
pursuant hereto or thereto shall be binding upon all the Purchasers. The
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying upon, any certificate of the Company (or any paying agent, registrar or
other agent of the Company) or holder of the Permitted Senior Debt as to the
identity and amount of Permitted Senior Debt held by a holder of the Permitted
Senior Debt.
 
-34-

--------------------------------------------------------------------------------


 
9.7 Ambiguity or Inconsistency in this Agreement with Proposed Actions. If, with
respect to a proposed action to be taken by it, the Collateral Agent shall
determine in good faith that the provisions of this Agreement or any of the
other Transaction Documents relating to the functions or responsibilities or
discretionary powers of the Collateral Agent are or may be ambiguous or
inconsistent, the Collateral Agent shall notify the Purchasers and the Company,
identifying the proposed action and the provisions that it considers are or may
be ambiguous or inconsistent, and may decline either to perform such function or
responsibility or to exercise such discretionary power unless it has received
written confirmation that the Required Holders and, if no Event of Default has
occurred and is continuing, the Company, concur that the action proposed to be
taken by the Collateral Agent is consistent with the terms of this Agreement or
any of the other Transaction Documents or is otherwise appropriate. The
Collateral Agent shall be fully protected in acting or refraining from acting
upon the confirmation of the Required Holders and the Company in this respect,
and such confirmation shall be binding upon the Collateral Agent and the
Purchasers.
 
9.8 Knowledge of Event of Default. The Collateral Agent shall not be deemed to
have actual, constructive, direct or indirect knowledge or notice of the
occurrence of any Default or Event of Default unless and until the Collateral
Agent has received a notice or a certificate from any Purchaser or the Company
stating that an Event of Default has occurred. The Collateral Agent shall have
no obligation whatsoever either prior to or after receiving such notice or
certificate to inquire whether an Event of Default has in fact occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice or certificate so furnished to it. No provision of this
Agreement or any other Transaction Document shall require the Collateral Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. In the event that the Collateral Agent receives a
notice of the occurrence of any Event of Default from the Company or any
Purchaser, the Collateral Agent shall give notice thereof to each of the
Purchasers. The Collateral Agent shall take such action with respect to such
Event of Default as so directed pursuant to the terms of the Transaction
Documents or, in the event such action is discretionary on the part of the
Collateral Agent, as so directed by the Required Holders.
 
9.9 Indemnification. Without duplication of any amounts received by an
Indemnitees Person (as defined below in this Section 11.11) from the Company
pursuant to an indemnity provision contained in any of the Security Documents,
the Company agrees to indemnify and hold the Collateral Agent, its officers,
directors, employees, agents, professional advisors and Affiliates (each an
“Indemnified Person”) harmless from and against any and all claims, damages
(other than consequential damages), losses, liabilities, costs or expenses
(including reasonable attorneys' fees and expenses) which any Indemnified Person
may incur or which may be claimed against any Indemnified Person by any Person
arising out of, relating to or in connection with this Agreement or any other
Transaction Document, including by reason of or in connection with any
investigation, litigation or other proceeding relating to this Agreement
(including, without limitation, enforcement of this Agreement or any other
Transaction Document), other than as a result of the Indemnified Person's
material breach of this Agreement, gross negligence or willful misconduct.
 
-35-

--------------------------------------------------------------------------------


 
10. ESCROW.
 
10.1 Escrow Arrangement.
 
(a)  Simultaneously with the execution and delivery of this Agreement by a
Purchaser, such Purchaser shall promptly cause a wire transfer of immediately
available funds (U.S. dollars) in an amount representing such Purchaser’s
Purchase Price, to be paid to a non-interest bearing escrow account of
Lowenstein Sandler PC (the “Lead Investor Counsel”) (the aggregate amounts
received being held in escrow by Lead Investor Counsel are referred to herein as
the “Escrow Amount”). Lead Investor Counsel shall hold the Escrow Amount in
escrow in accordance with Section 10.1(b).


(b) Lead Investor Counsel shall continue to hold the Escrow Amount in escrow in
accordance with and subject to this Agreement, from the date of its receipt of
the funds constituting the Escrow Amount until the soonest of:


(i) the date this Agreement is terminated pursuant to Section 8, in which case,
if Lead Investor Counsel then holds any portion of the Escrow Amount, then: (A)
Lead Investor Counsel shall return the portion of the Escrow Amount received
from each Purchaser which it then holds, to each such Purchaser, in accordance
with written wire transfer instructions received from such Purchaser; and (B) if
Lead Investor Counsel has not received written wire transfer instructions from
any Purchaser before such termination date, then Lead Investor Counsel may, in
its sole and absolute discretion, either (x) deposit that portion of the Escrow
Amount to be returned to such Purchaser in a court of competent jurisdiction on
written notice to such Purchaser, and Lead Investor Counsel shall thereafter
have no further liability with respect to such deposited funds, or (y) continue
to hold such portion of the Escrow Amount pending receipt of written wire
transfer instructions from such Purchaser or an order from a court of competent
jurisdiction; OR


(ii) in the case of the Closing, receipt of written instructions from both the
Company and the Lead Investor that the Closing shall have been consummated, in
which case, Lead Investor Counsel shall release the Escrow Amount as per the
joint instructions received from the Company and the Lead Investor.


-36-

--------------------------------------------------------------------------------


 
10.2. Duties; Responsibilities. The Company and the Purchasers acknowledge and
agree for the benefit of Lead Investor Counsel (which shall be deemed to be a
third party beneficiary of this Section 10) as follows:


(a) Lead Investor Counsel: (i) is not responsible for the performance by the
Company or the Purchasers of this Agreement or any of the Transaction Documents
or for determining or compelling compliance therewith; (ii) is only responsible
for (A) holding the Escrow Amount in escrow pending receipt of written
instructions from the Company and the Lead Investor directing the release of the
Escrow Amount, and (B) disbursing the Escrow Amount in accordance with the
written instructions from the Company and the Lead Investor, each of the
responsibilities of Lead Investor Counsel in clause (A) and (B) is ministerial
in nature, and no implied duties or obligations of any kind shall be read into
this Agreement against or on the part of Lead Investor Counsel (collectively,
the “Lead Investor Counsel Duties”); (iii) shall not be obligated to take any
legal or other action hereunder which might in its judgment involve or cause it
to incur any expense or liability unless it shall have been furnished with
indemnification acceptable to it, in its sole discretion; (iv) may rely on and
shall be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire transfer instructions, whether
incorporated herein or provided in a separate written instruction), instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
Person, and shall have no responsibility for making inquiry as to, or for
determining, the genuineness, accuracy or validity thereof, or of the authority
of the Person signing or presenting the same; and (v) may consult counsel
satisfactory to it, and the opinion or advice of such counsel in any instance
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the opinion or advice of such counsel. Documents and written materials referred
to in this Section 11.2(a) include, without limitation, e-mail and other
electronic transmissions capable of being printed, whether or not they are in
fact printed; and any such e-mail or other electronic transmission may be deemed
and treated by Lead Investor Counsel as having been signed or presented by a
Person if it bears, as sender, the Person’s e-mail address. 
 
(b) Lead Investor Counsel shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder, except in the case of Lead Investor
Counsel’s gross negligence or willful misconduct in breach of the Lead Investor
Counsel Duties. IN NO EVENT SHALL LEAD INVESTOR COUNSEL BE LIABLE FOR INDIRECT,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO
LOST PROFITS) WHATSOEVER, EVEN IF LEAD INVESTOR COUNSEL HAS BEEN INFORMED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.


(c) The Company and the Purchasers hereby indemnify and hold harmless Lead
Investor Counsel from and against any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees and expenses,
which Lead Investor Counsel may suffer or incur by reason of any action, claim
or proceeding brought against Lead Investor Counsel arising out of or relating
to the performance of the Lead Investor Counsel Duties, unless such action,
claim or proceeding is exclusively the result of the willful misconduct, bad
faith or gross negligence of Lead Investor Counsel.


-37-

--------------------------------------------------------------------------------


 
(d) Lead Investor Counsel shall have the right at any time to resign for any
reason and be discharged of its duties as escrow agent hereunder (including
without limitation the Lead Investor Counsel Duties) by giving written notice of
its resignation to the Company and the Lead Investor at least ten (10) calendar
days prior to the specified effective date of such resignation. All obligations
of the Lead Investor Counsel hereunder shall cease and terminate on the
effective date of its resignation and its sole responsibility thereafter shall
be to hold the Escrow Amount, for a period of ten (10) calendar days following
the effective date of resignation, at which time,


(i) if a successor escrow agent shall have been appointed and have accepted such
appointment in a writing to both the Company and the Lead Investor, then upon
written notice thereof given to each of the Purchasers, the Lead Investor
Counsel shall deliver the Escrow Amount to the successor escrow agent, and upon
such delivery, Lead Investor Counsel shall have no further liability or
obligation; or


(ii) if a successor escrow agent shall not have been appointed, for any reason
whatsoever, Lead Investor Counsel shall at its option in its sole discretion,
either (A) deliver the Escrow Amount to a court of competent jurisdiction
selected by Lead Investor Counsel and give written notice thereof to the Company
and the Purchasers, or (B) continue to hold Escrow Amount in escrow pending
written direction from the Company and the Lead Investor in form and formality
satisfactory to Lead Investor Counsel.
 
(e) In the event that the Lead Investor Counsel shall be uncertain as to its
duties or rights hereunder or shall receive instructions with respect to the
Escrow Amount or any portion thereunder which, in its sole discretion, are in
conflict either with other instructions received by it or with any provision of
this Agreement, Lead Investor Counsel shall have the absolute right to suspend
all further performance under this Agreement (except for the safekeeping of such
Escrow Amount) until such uncertainty or conflicting instructions have been
resolved to the Lead Investor Counsel’s sole satisfaction by final judgment of a
court of competent jurisdiction, joint written instructions from the Company and
all of the Purchasers, or otherwise. In the event that any controversy arises
between the Company and one or more of the Purchasers or any other party with
respect to this Agreement or the Escrow Amount, the Lead Investor Counsel shall
not be required to determine the proper resolution of such controversy or the
proper disposition of the Escrow Amount, and shall have the absolute right, in
its sole discretion, to deposit the Escrow Amount with the clerk of a court
selected by the Lead Investor Counsel and file a suit in interpleader in that
court and obtain an order from that court requiring all parties involved to
litigate in that court their respective claims arising out of or in connection
with the Escrow Amount. Upon the deposit by the Lead Investor Counsel of the
Escrow Amount with the clerk of such court in accordance with this provision,
the Lead Investor Counsel shall thereupon be relieved of all further obligations
and released from all liability hereunder.


(f) The provisions of this Section 10 shall survive any termination of this
Agreement.
 
-38-

--------------------------------------------------------------------------------


 
11. MISCELLANEOUS.
 
11.1 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
11.2 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided , that any party may deliver an executed
copy of this Agreement to any other party by facsimile transmission, in which
case this Agreement as so delivered shall be deemed duly executed and delivered
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original.
 
11.3 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
11.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
11.5 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Purchasers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters. Except as expressly
provided herein, neither this Agreement nor any term hereof may be amended or
waived except pursuant to a written instrument executed by the Company and the
Required Holders, and no provision hereof may be waived other than by a written
instrument signed by the Required Holders. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Registrable Securities. The Company has not,
directly or indirectly, made any agreements with any Purchasers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.
 
-39-

--------------------------------------------------------------------------------


 
11.6 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
if to the Company:
 
VeruTEK Technologies, Inc.
628 Hebron Avenue
Building 2, Suite 505
Glastonbury, CT 06033
Telephone: (860) 790-0920
Facsimile: (860) 633-6501
Attention: John Collins, Ph.D.
 
-40-

--------------------------------------------------------------------------------


 
with a copy (for informational purposes only) to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Telephone: (212) 930-9700
Facsimile: (212) 930-9725
Attention: Stephen M. Fleming
 
with a copy (for informational purposes only) to:
 
Synergy Law Group, LLC.
730 West Randolph, Suite 600
Chicago, Illinois 60661
Telephone: (312) 454-0015
Facsimile: (312) 454-0261
Attention: Bartly J. Loethen
 
and if to a Purchaser, to its address and facsimile number set forth on Exhibit
A, with copies to such Purchaser’s representatives as set forth on Exhibit A,
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
11.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder, including by
merger or consolidation, without the prior written consent of at least
two-thirds (2/3) of the Registrable Securities into which all of the Notes and
Warrants then outstanding are convertible or exercisable (without regard to any
limitation on such conversion or exercise). A Purchaser may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Purchaser hereunder in respect of such assigned
rights.
 
11.8 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
11.9 Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Purchasers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5,
10 and 12 shall survive the Closing and the delivery and exercise of Securities,
as applicable. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
-41-

--------------------------------------------------------------------------------


 
11.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
11.11 Indemnification. (a) In consideration of each of the Purchasers’ and the
Collateral Agent’s execution and delivery of the Transaction Documents, to which
it is a party, and acquiring the Securities thereunder and in addition to all of
the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless each such Purchaser and the
Collateral Agent and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Purchaser pursuant to Section 4, or (iv) the status of
such Purchaser or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. The
Company shall not be obligated to indemnify an Indemnitee pursuant to this
Section 12.11 for Indemnified Liabilities to the extent such Indemnified
Liabilities are caused by acts of gross negligence or willful misconduct on the
part of such Indemnitee. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 12.11 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.
 
11.12 No Strict Construction. The language used in this Agreement and the other
Transaction Documents will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
-42-

--------------------------------------------------------------------------------


 
11.13 Remedies. Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Purchasers. The Company
therefore agrees that the Purchasers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
11.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
11.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchasers hereunder or pursuant to any of the other Transaction
Documents or the Purchasers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
11.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as, and the Company acknowledges that the
Purchasers do not so constitute, a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
-43-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.
 

       
COMPANY:
     
VERUTEK TECHNOLOGIES, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 
[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------



EXHIBIT A
 
Purchaser
 
Address and
 Contact
 Information and
Jurisdiction of
Organization 
 
Principal
Amount
of Note
 
Purchase
Price
 
Number of
Warrants
                                                                               
                                             

 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF  NOTE



--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF WARRANT
 

--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT E
 
SECURITY AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT F
 
FORM OF LEGAL OPINION
 
(a) The Company is a corporation validly existing under, and by virtue of, the
laws of the State of Nevada and is in good standing under such laws. The Company
has requisite corporate power to own and operate its properties and assets, and
to carry on its business as presently conducted. The Company is qualified to do
business as a foreign corporation in the states of ________, ________ and
________.
 
(b) The Company has all requisite legal and corporate power to execute and
deliver the Agreement, to sell and issue the Shares and Warrants under the
Agreement, to issue the Warrant Shares issuable upon exercise of the Warrants
and to carry out and perform its obligations under the terms of the Agreement.
 
(c) The Shares and Warrants have been duly authorized and when issued, delivered
and paid for in accordance with the terms of the Agreement, will be validly
issued, fully paid and nonassessable. The Warrant Shares have been duly and
validly reserved, and, when issued in accordance with the terms of the
Agreement, the Warrant and the Company’s Certificate of Incorporation, will be
validly issued, fully paid and nonassessable
 
(d) All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Agreement and the other Transaction
Documents by the Company, the authorization, sale, issuance and delivery of the
Shares, the Warrants and the Warrant Shares and the performance by the Company
of its obligations under such agreements has been taken. Such agreements have
been duly and validly executed and delivered by the Company and each of them
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms.
 
(e) The execution and delivery by the Company of the Agreement and the other
Transaction Documents, the performance by the Company of its obligations under
the Agreement and the other Transaction Documents, and the issuance of the
Shares does not violate any provision of the Certificate of Incorporation or
Bylaws, or any provision of any applicable federal or state law, rule or
regulation known to us to be customarily applicable to transactions of this
nature. The execution and delivery by the Company of such agreements, the
performance by the Company of its obligations under such agreements, and the
issuance of the Shares, the Warrants and the Warrant Shares does not materially
violate, or constitute a material default under, any contract or agreement to
which the Company is a party or by which the Company is bound that is filed as
an exhibit to the Company’s Form 8-K filed with the Securities and Exchange Act
under File Number [__________] or any filing thereafter with the Securities and
Exchange Commission pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation
S-K.
 
(f) No consent, approval or authorization of or designation, declaration or
filing with any federal governmental authority on the part of the Company is
required in connection with the valid execution and delivery of the Agreement
and the other Transaction Documents, the offer, sale or issuance of the Shares
or the Warrants or the consummation by the Company of any other transaction
contemplated by the Agreement except the filing of a Form D pursuant to
Regulation D under the Securities Act of 1933, as amended.
 

--------------------------------------------------------------------------------


 
(g) Subject to and assuming the accuracy of the Company’s and the Purchasers’
representations in Sections 2 and 3 of the Agreement, the offer, sale and
issuance of the Shares and the Warrants in conformity with the terms of the
Agreement constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended.
 
(h) The Security Agreement creates in favor of the Collateral Agent, as security
for the Company’s Obligations, a security interest in all the assets of the
Company that is described as “Collateral” in the Security Agreement.
 

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------


 